Filed 11/9/05 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2005 ND 184







State of North Dakota, 		Plaintiff and Appellee



v.



Mohamed Osman Mohamed, 		Defendant and Appellant







No. 20050156







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Cynthia A. Rothe-Seeger, Judge.



AFFIRMED.



Per Curiam.



Mark R. Boening, Assistant State’s Attorney, Courthouse, P.O. Box 2806, Fargo, N.D. 58108-2806, for plaintiff and appellee; submitted on brief.



Tracy A. Gompf, P.O. Box 9706, Fargo, N.D. 58107-9706, for defendant and appellant; submitted on brief.

State v. Mohamed

No. 20050156



Per Curiam.

[¶1]	Mohamed Osman Mohamed was convicted by a jury of aggravated assault.  He appeals, arguing the evidence was insufficient to convict him.  Concluding there was sufficient evidence to uphold the guilty verdict, we summarily affirm the criminal judgment and commitment under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Mary Muehlen Maring

Daniel J. Crothers

Carol Ronning Kapsner